KNOLL, J.,
would grant and assigns reasons.
hi vote to grant and reversé the lower courts’ rulings in accordance with my dissent to this Court’s writ denial in State v. Pittman, 16-1284, — So.3 — (La.7/14/16). The lower courts erred in granting the State’s subpoena request for records from the Department of Children and Family Services relating to non-validated eases. The Court of Appeal’s ruling, allowing the records to be produced for in camera inspection, ignores the plain language of La. Ch.C. art. 615(E), which expressly provides that the records in non-validated cases “shall not be disclosed or ordered to be produced in conjunction with any legal proceeding or other matter,” (Emphasis added). Thus, I would deny the State’s request to subpoena these records.
KNOLL, J., would grant and assigns reasons.